960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Levi KNIGHT, Defendant-Appellant.
No. 91-7105.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 18, 1991Decided:  April 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CR-90-44-R)
Thomas Levi Knight, appellant pro se.
S. David Schiller, Office of the United States Attorney, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas Levi Knight appeals from the district court's order denying his motion to modify his term of imprisonment made pursuant to 18 U.S.C.A. § 3582(c)(2) (West Supp. 1991).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Knight, No. CR-90-44-R (E.D. Va.  May 14, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.